14-189
         Zou v. Holder
                                                                                       BIA
                                                                               A098 432 363
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of March, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SHUI QIM ZOU, AKA SHUI QIN ZOU,
14                Petitioner,
15
16                       v.                                     14-189
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Gary J. Yerman, New York, New York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; Francis W. Fraser, Senior
28                                     Litigation Counsel; E. Tayo Otunla,
29                                     Trial Attorney, Office of
 1                             Immigration Litigation, Civil
 2                             Division, United States Department
 3                             of Justice, Washington D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Shui Qim Zou, a native and citizen of China,

10   seeks review of the BIA’s January 10, 2014, decision denying

11   her motion to reopen.     In re Shui Qim Zou, No. A098 432 363

12   (B.I.A. Jan. 10, 2014).    We assume the parties’ familiarity

13   with the underlying facts and procedural history in this

14   case.

15       The applicable standards of review are well

16   established.   See Jian Hui Shao v. Mukasey, 546 F.3d 138,

17   168-69 (2d Cir. 2008).    An applicant may file a motion to

18   reopen within 90 days of the date on which a final

19   administrative decision was rendered in the proceeding

20   sought to be reopened.    8 U.S.C. § 1229a(c)(7)(C)(I); 8

21   C.F.R. § 1003.2(c)(2).    It is undisputed that Zou’s motion

22   to reopen was untimely because it was filed in November

23   2013, more than four years after her June 2009 final removal

24   order.   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.


                                     2
 1   § 1003.2(c)(2).   However, the time limitation does not apply

 2   when a motion “is based on changed country conditions

 3   arising in the country of nationality or the country to

 4   which removal has been ordered, if such evidence is material

 5   and was not available and would not have been discovered or

 6   presented at the previous proceeding.”    8 U.S.C.

 7   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

 8       Contrary to Zou’s argument, there is no indication that

 9   BIA applied an incorrect standard to her motion to reopen

10   when it reasonably found that she failed to demonstrate

11   materially changed country conditions.     See 8 U.S.C.

12   § 1229a(c)(7)(C)(ii); see also Jian Hui Shao, 546 F.3d at

13   168-69.   While the BIA did not address each piece of

14   evidence individually, it need not “expressly parse or

15   refute on the record each individual argument or piece of

16   evidence offered by the petitioner.”     Zhi Yun Gao v.

17   Mukasey, 508 F.3d 86, 87 (2d Cir. 2007) (internal quotation

18   marks and citation omitted); see also Xiao Ji Chen v. U.S.

19   Dep't of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006)

20   (presuming that the agency “has taken into account all of

21   the evidence before [it], unless the record compellingly

22   suggests otherwise”).   While, as the BIA acknowledged, the


                                   3
 1   evidence provided that China continued to arrest and harass

 2   underground church leaders and members, it also provided

 3   that underground church members were permitted to worship

 4   unharmed in some parts of the country.     One report lists

 5   incidents of religious persecution by province; it reflects

 6   no reports of abuse in Zou’s home province of Fujian for

 7   2011.     Accordingly, substantial evidence supports the BIA’s

 8   conclusion that the treatment of underground church members

 9   had not materially changed in China between the time of

10   Zou’s hearing and her motion to reopen, and the BIA did not

11   abuse its discretion in denying her motion to reopen as

12   untimely.     See 8 U.S.C. § 1229a(c)(7)©; see also Jian Hui

13   Shao, 546 F.3d at 168-69.

14       For the foregoing reasons, the petition for review is

15   DENIED.     As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.     Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25



                                     4